OPINION
By THE COURT.
This is a law appeal from the Municipal Court of Columbus, Ohio, which rendered judgment for the plaintiff.
No bill of exceptions has been filed. The trial court rendered its separate findings of fact and conclusions of law. After giving this matter careful consideration this Court is of the opinion that the trial court properly applied the law to the findings of fact.
In the findings of fact the trial court found “Defendant’s truck was damaged in the sum of $387.97.” There is no finding that plaintiff’s truck was damaged. The defendant did not file a cross-petition and obviously the use of the words “defendant’s truck” instead of “plaintiff’s truck” was a typographical error. This case will be remanded to the trial court for correction of the record. If the finding is corrected showing a damage to plaintiff’s truck, the judgment will be affirmed on the record as corrected.
So ordered.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.